             Case 2:10-cr-00105-JP Document 76 Filed 07/29/21 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                         :           CIVIL ACTION NO. 20-6099
                                                  :
        v.                                        :
                                                  :
 JACK HRYNKO                                      :          CRIMINAL ACTION NO. 10-105

                                            ORDER

       AND NOW, this 29th day of July, 2021, upon consideration of Petitioner’s pro se Motion

to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody pursuant to 28 U.S.C. §

2255 (Criminal Docket No. 48), and the Government’s response thereto, and for the reasons stated

in the accompanying Memorandum, IT IS HEREBY ORDERED as follows:

       1.       The Motion is DENIED.

       2.       Petitioner’s request for the appointment of counsel is DENIED.

       3.       As Petitioner has failed to make a substantial showing of the denial of a

                constitutional right, the Court declines to issue a certificate of appealability

                pursuant to 28 U.S.C. § 2253(c)(2).

       4.       The Clerk shall CLOSE Civil Action No. 20-6099.


                                                      BY THE COURT:



                                                      /s/ John R. Padova
                                                      John R. Padova, J.
